         Case 1:21-cv-01530-MKV Document 25 Filed 06/09/21 Page 1 of 2



                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
PLUSGRADE L.P.,                                                             DATE FILED: 6/9/2021
                           Plaintiff,
                                                                  1:21-cv-01530-MKV
                     -against-
                                                                         ORDER
ENDAVA INC. and COMTRADE DIGITAL
SERVICES LTD. d/b/a VOYEGO,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a pre-motion conference in this case on June 9, 2021. In advance of the

conference, Defendants filed a letter seeking leave to file a motion to dismiss Plaintiff’s

complaint. See ECF No. 18. Plaintiff opposes the anticipated motion. See ECF No. 20. The

Court ordered [ECF No. 21], and the parties submitted [ECF Nos. 22, 23] supplemental letters to

be filed by the parties concerning Plaintiff’s request for jurisdictional discovery. Along with

their letters, Defendants filed a declaration of the Director of Defendant Comtrade Digital

Services Ltd., Oliver Lynch. This Order memorializes the rulings at the June 9 conference.

       Plaintiff’s request for jurisdictional discovery is GRANTED to the extent that Plaintiff

may depose Oliver Lynch within two weeks of this order. The parties must confer on a mutually

agreeable time for the deposition. On or before June 10, 2021, the parties must submit a letter to

the Court, filed on ECF, advising when the deposition will take place.

       Defendants’ request for leave to file a motion to dismiss the complaint also is

GRANTED. The motion must be filed on or before June 30, 2021. Plaintiff’s Opposition must

be filed by July 14, 2021. Defendants’ reply, if any, must be filed by July 21, 2021.
          Case 1:21-cv-01530-MKV Document 25 Filed 06/09/21 Page 2 of 2




        Any request for adjournment or extension of the deadlines herein must be made at least

72 hours in before the deadline. Absent good cause, failure to comply with this requirement will

result in denial of the request.

SO ORDERED

DATED: June 9, 2021                                     ____________________________
                                                        __________
                                                                 _ __
                                                                   ______
                                                                    _     _______
                                                                              _______
                                                                                 _____________
                                                                                 __
       New York, New York                                   MARY
                                                            MAARY KAY AY YV VYSKOCIL
                                                                             YSKOK CI
                                                                                 KO   CL
                                                           United
                                                                ed Statess District
                                                           Unitted         District Judge
